Citation Nr: 1232811	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for post traumatic stress disorder (PTSD), from the initial grant of service connection.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to July 1984, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the RO that granted service connection for PTSD and assigned a 30 percent evaluation; effective from June 7, 2007.  

In his substantive appeal (VA Form 9), received in July 2009, the Veteran asserted that he was unable to work due to his PTSD, which the Board interprets as a claim of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As TDIU is a derivative claim to a claim for increased rating, a claim for a TDIU has also been pending since the Veteran submitted a claim for increased ratings for his service-connected disabilities on appeal.  As such, the Board has identified the issues as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to further appellate review.  Specifically, the Board notes that the most recent VA examination report in the claims file was accomplished in March 2008.  VA electronic records system (Virtual VA) show that he underwent a VA psychiatric examination in July 2012.  However, that report has not been associated with the claims file or reviewed by the RO in connection with the pending claim.  In addition, the Board notes that the most recent VA psychiatric outpatient reports of record are from 2008.  Although it is not clear whether the Veteran received any psychiatric outpatient treatment since 2008, the RO must ensure that all pertinent VA treatment records have been obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:  

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes the criteria for establishing entitlement to a TDIU.  

2.  Obtain all of the Veteran's VA treatment records since 2008, including the September 2012 VA psychiatric examination report, and associate them with the claims file.  

3.  Notify the Veteran that he may submit lay statement from himself and from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his PTSD and its impact on his ability to work, as well as the impact of the Veteran's combined service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  He should be provided an appropriate amount of time to submit this lay evidence. 

4.  Schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, and in particular his PTSD, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

5.  Then readjudicate the Veteran's claim for a higher rating for his PTSD and adjudicate his claim of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

